Citation Nr: 1216642	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right ankle fracture, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and daughter 



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran submitted additional evidence to the Board after his August 2011 hearing.  A waiver was RO consideration was received along with additional evidence, in March 2012.  Thus, the Board may consider the new evidence without remand to the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by limitation of motion and pain; there is no clinical evidence of ankylosis.

2.  The preponderance of the evidence is against a finding that the Veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less or that he has ankylosis of the entire thoracolumbar spine; there is no evidence of incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5270, 5271 (2011).

2.  The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in November 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that the examination for the Veteran's claims is over two years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182   (2007).  In Palczewski, the United States Court of Appeals for Veterans Claims (Court) noted that the Veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disabilities are worse now than it was at the time of the November 2009 VA examination.  The Veteran specifically indicated during hearing testimony, agreeing with the statement of his representative, that his disabilities are so bad that he needed another examination.  However, he did not allege that there had been worsening since his most recent VA examination.  There is also additional private medical records submitted by the Veteran indicating treatment for his service-connected disabilities since the date of his last VA examination.  Therefore, the Board finds that the medical evidence of record is sufficient to render a decision on these claims. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  In this regard, the Veteran was informed that private treatment records were not added to the claims file during the current period.  He and his representative requested that the record be left open for 30 days so that such records could be submitted and associated with the claims file.  However, no such records have been received.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board has reviewed all the evidence in the claims file, which includes: his contentions, service treatment records, VA treatment records, private treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Ankle

The Veteran's right ankle condition is evaluated pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees. A 20 percent rating may be assigned for ankylosis in plantar flexion, less than 30 degrees.  Diagnostic Code 5270 (2011).

Standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2011).

The Veteran applied for an increased rating in September 2008.

A July 2008 treatment note indicates that the Veteran's gait was asymmetric but unassisted.

The Veteran was afforded a VA examination in November 2008.  At that time, he walked with a cane and could only do so for 20 to 30 yards.  Without the cane he was limited to walking 10 to 15 feet.  Standing and walking increased his ankle pain.  Objectively, he had a moderately severe limp and could not walk on his heels or toes due to right ankle pain.  Objectively, he had dorsiflexion to 0 degrees and plantar flexion to 20 degrees.  His range of motion was limited by pain but not by weakness, fatigue or lack of endurance.  There was no further limitation of motion on repetition.  He had chronic daily pain of 5-8/10 with no other flare-ups.  

The Veteran was afforded an additional VA examination in November 2009.  He indicated that he avoided walking and used an electric scooter when he needed to go to the store.  He took pills for his pain.  Objectively, his range of motion was dorsiflexion to 0 degrees and plantar flexion to 10 degrees.  His range of motion was limited by pain throughout but not by weakness, fatigue or lack of endurance.  There was no further limitation of motion on repetition.  The examiner noted that there was very little motion but no true ankylosis.  There was visible enlargement of the right ankle but he had no atrophy or malalignment.

Private treatment records from Dr. B. indicate that the Veteran was limited in his activity due to his back and ankle pain.  He was unable to walk more than approximately 50 yards due to the pain.  The provider suggested a walker for routine use.

The Veteran indicated in his August 2011 hearing testimony that he had went to the emergency room in April 2011 for treatment for his ankle.  The provider asked if the Veteran wanted his ankle fused into an ankylosed position.  The Veteran declined such operation at that time.

The Veteran's right ankle disability is manifested by limited motion and pain.  He  is already in receipt of the maximum 20 percent rating under Diagnostic Code 5271.  A higher rating may not be assigned under this code.  

The Board observes that there is no indication of ankylosis of the right ankle shown during the Veteran's VA examinations or in the context of his  treatment. In this regard, the Veteran contended that virtually any motion caused pain during the aforementioned VA examinations; however, there is no indication that the right ankle was actually ankylosed, or that the extent of his disability most nearly approximated ankylosis, even when considering DeLuca factors.

In order to assign a higher rating under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees must be shown.  There is no basis, however, for a higher evaluation for the Veteran's right ankle, inasmuch as there is no clinical evaluation of ankylosis of the ankle.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, the Veteran's claim for an increased rating for a right ankle disability must be denied.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating higher than 20 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.

Back

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  It provides that an evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.

The rating criteria for intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The Veteran applied for an increased rating in September 2008.

A July 2008 VA treatment note indicates that the Veteran's gait was asymmetric but unassisted.  

The Veteran was afforded a VA examination in November 2008.  He indicated that he could only stand for about five minutes before his back pain became too uncomfortable to tolerate.  He could climb two to three flights of stairs if he progressed slowly.  He could walk three to five blocks before he was limited by back pain.  

His range of motion was forward flexion to 70 degrees, with additional pain to 60 degrees after three repetitions.  The examiner indicated that the Veteran was limited by pain and not by fatigue, weakness or lack of endurance.  The examiner indicated that the Veteran had foot neuropathy, secondary to his diabetes with no additional motor or neurological compromise.  The Veteran had no incapacitating episodes.   He had flare-ups on a daily basis with pain at 4-7/10 with no other flare-ups.

The Veteran was afforded an additional VA examination in November 2009.  The Veteran had no incapacitating episodes.  The Veteran was unable to stand for his range of motion testing and the examiner noted that the Veteran's goniometer readings will be misleading when using the ratings schedule.  However, the examiner found that from a seated position, the Veteran could forward bend to 60 degrees.  His back range of motion was limited by pain throughout and not fatigue, weakness, lack of endurance, incoordination or effort.  There was no additional limitation on repetitive use.  He did not have ankylosis.  The examiner noted that the Veteran had diabetic neuropathy but did not appear to have motor or sensory neurologic compromise due to his spinal condition. 

Private treatment records from Dr. B indicate that the Veteran is limited in his activity due to his back and ankle pain.  He is unable to walk more than approximately 50 yards due to the pain.  The provider suggested a walker for routine use.

The Veteran claimed in his August 2011 Board hearing that he should be rated at a higher disability rating than 20 percent for his back.  He indicated that he has trouble with his range of motion.  The Veteran's spouse and daughter testified that he needed assistance with his activities of daily living.

In order to obtain a higher rating, the Veteran's disability would have to manifest in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  Firstly, there is no indication that the Veteran's spine is ankylosed.  Secondly, neither of the two VA examinations indicated that his forward flexion was limited to 30 degrees or less.  The Board acknowledges the VA examiner's comment that the goniometer readings would be misleading; however, the Veteran's range of motion while sitting was two times better than that necessary for a higher rating.  There is additionally no indication in the record of incapacitating episodes.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the current 20 percent.  

The Board also notes that there is no indication of neurological disability in the record due to the Veteran's service-connected back disability.  

Again, the Board notes that the Veteran contended that virtually any motion caused pain during the aforementioned VA examinations; however, there is no indication that the spine was actually ankylosed or any objective evidence that his flexion was limited to 30 degrees or less, even when considering DeLuca factors. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating higher than 20 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected ankle and back disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  The Board additionally notes that the Veteran testified in August 2011 that he retired from work due to his bilateral hip replacements.  He also indicated at that time that he had went to the hospital on only one occasion due to his ankle pain during the relevant period.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an increased rating for residuals of a right ankle fracture, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling, is denied.




____________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


